Dissenting Opinion by
President Judge Bowman :
We have repeatedly held that a capricious disregard of competent evidence occurs when there is a wilful and deliberate disregard of competent testimony and relevant evidence which one of ordinary intelligence could not possibly have avoided in reaching a result. Sherred v. Pittsburgh, 7 Pa. Commonwealth Ct. 401, 299 A.2d 381 (1973).
In considering the critical testimony of the claimant and his employer upon which the Board predicated its findings of fact 4 and 5, I cannot conclude that the Board capriciously disregarded either the testimony of the claimant or the employer. At best, the testimony of both is equivocal and ambiguous on the critical fact issue of whether claimant did or did not quit. The meaning and weight to be given to such testimony is for the fact *30finder. In performing this function, I cannot find that it deliberately disregarded the testimony of either or that considered together such testimony required the Board to reach a contrary result.
I dissent.
Judge Wilkinson joins in this dissent.